UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1394



In Re:   DONNA J. FERNICOLA; ROBERT E. FERNICOLA,

                Petitioners.




   On Petition for Writ of Mandamus.         (4:08-cv-00516-TLW-TER)


Submitted:   August 11, 2008                 Decided:   October 28, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donna J. Fernicola, Robert E. Fernicola, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donna J. Fernicola and Robert E. Fernicola petition for

a writ of mandamus directing the district court to enter default

judgment in their favor in the underlying action.             Our review of

the district court docket sheet reveals that the district court has

remanded the underlying case to Utica City Court in Utica, New

York.   See GPO Federal Credit Union v. Fernicola, No. 4:08-cv-

00516-TLW-TER (D.S.C. July 11, 2008).          Accordingly, we deny this

mandamus petition as moot.       We also deny as moot the Fernicolas’

motion for a stay.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                          PETITION DENIED




                                      2